DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-16 have been considered but are moot because the new ground(s) of rejection does not rely on the combination(s) of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments
[e.g., the combination(s) of prior art references as discussed below are now being relied upon for fairly rendering the claimed invention per applicant’s amendment(s) obvious];
[e.g., the prior art reference US 20100202887 (Bohl) teaches every limitation per the independent claim 1 except for the seamless and notch-free transitions at the trailing edges of the impeller blades that are formed into the disc body as a radially outer portion of the disc body, and the analogous prior art reference US 20150316073 (Lorcher) remedies the aforementioned deficiency of Bohl, including the reason(s) and/or motivation(s) as to why it would have been obvious to those skilled in the art to have the transitions of the impeller/fan wheel per Bohl formed so as to be seamless and notch-free]. See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim provides for “a side”. The claim is rendered indefinite such that it is not exactly clear as to whether or not the aforementioned side is intended to be distinct from (or in reference to) one of the “axial sides”.
Regarding claim 7, the claim provides for “a blade leading edge” and “a blade trailing edge”. The claims are rendered indefinite such that it is not exactly clear as to whether or note that aforementioned limitations are intended to be distinct from (or in reference to) the leading and trailing edges of the blades established per the independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over US 20100202887 (Bohl) in view of US 20150316073 (Lorcher).

    PNG
    media_image1.png
    460
    447
    media_image1.png
    Greyscale

Annotated Figure 2a (Bohl)
Regarding claim 1, Bohl (Figure 2a) teaches an impeller/fan wheel (1) comprising:
impeller blades (8), each with a leading edge and a trailing edge (implicit) [e.g., the leading edges defined adjacent to the inlet port 4, the trailing edges defined at the radially-outermost portion of the blades], extending radially outward from a rotation axis (Z), such that each of the impeller blades is arranged around the rotation axis of the impeller (see Fig. 2a);
integral transitions at the trailing edges of the impeller blades (see annotated Fig. 2a above), the transitions formed into a disc body (2, 6) as a radially outer portion of the disc body on axial sides of the trailing edge (see annotated Fig. 2a above);
the disc body connecting with the impeller blades in a circumferential direction around the rotation axis (see Fig. 2a); and
covering portions formed between the transitions of adjacent impeller blades, the covering portions determining flow channels (10) of the impeller (see annotated Fig. 2a above), and when the impeller is viewed from a side [e.g., the side illustrated per Fig. 2a], the radially outer portion of the disc body has an elliptical contour formed by the cover portion between the adjacent impeller blades together with the transitions (see annotated Fig. 2a above).
Bohl fails to teach wherein the integral transitions are formed so as to be seamless and notch-free.
However, Lorcher (Figures 1-3, 4b) [emphasis on Fig. 4b] teaches an analogous impeller/fan wheel (see title, abstract), and wherein the corresponding transitions are formed so as to be seamless and notch-free (see Fig. 4b in conjunction with paragraphs [0078], [0080]) [e.g., noting that 1 and 7, 8 correspond to the disc body, 6 corresponds to the blades, the aforementioned excerpt explicitly states that the transitions are provided between the blades and the disc body portions 1 or 7, 8].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the integral transitions are formed so as to be seamless and notch-free as a modification (or alternative) in the impeller/fan wheel per Bohl [e.g., configuring the integral transitions per Bohl such that said integral transitions are formed so as to be seamless and notch-free, similar to Fig. 4b per Lorcher], as suggested by Lorcher, in order to reduce stress concentrations in (or at) the integral transitions, thereby avoiding or reducing the likelihood of fracture or failure in the area(s) of the transitions during operation (see Fig. 4b in conjunction with paragraphs [0078], [0080])
[additionally note that the aforementioned modification (or alternative) constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results];
[e.g., in consideration the Bohl and Lorcher are each relevant to at least the same general field(s) of endeavor concerning impellers/fan wheels, impeller blade to disc body design configurations, impeller covers/shrouds, etc., there would clearly be no unexpected result(s)/effect(s) yielded via applying the feature(s) per Fig. 4b of Lorcher to other comparable impeller/fan wheel applications, and similarly, one skilled in the art can readily select from various well-known configurations based on certain factors concerning the particular application (e.g., stresses the impeller/fan wheel will be subjected to, material(s) used to form the impeller/fan wheel, etc.), without the exercise of inventive skill];
[e.g., the result(s)/effect(s) to be yielded would be readily foreseeable, said result(s)/effect(s) similarly including achieving a reduction of stress concentrations in (or at) the integral transitions, thereby avoiding or reducing the likelihood of fracture or failure in the area(s) of the transitions during operation].
Regarding claim 2, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl fails to teach wherein the transitions, at least when the impeller is viewed from the side, are each rounded in an arc shape.
However, Lorcher (Figures 1-3, 4b) [emphasis on Fig. 4b] teaches an analogous impeller/fan wheel (see title, abstract), and wherein the corresponding transitions are formed so as to be seamless and notch-free, and wherein the transitions, at least when the impeller is viewed from the side, are each rounded in an arc shape (see Fig. 4b in conjunction with paragraphs [0078], [0080]) [e.g., noting that 1 and 7, 8 correspond to the disc body, 6 corresponds to the blades, the aforementioned excerpt explicitly states that the transitions are provided between the blades and the disc body portions 1 or 7, 8]; see motivation(s) as discussed with regard to claim 1.
Regarding claim 4, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl (Figure 2a) further teaches wherein the disc body forms an axial inlet opening (4) of the impeller and delimits a radial blowout opening [e.g., an exit end of the flow channel(s) 10] of the impeller on one of the axial sides (see Fig. 2a).
Regarding claim 5, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl (Figure 2a) further teaches wherein the impeller has a bottom disc (6) forming a hub of the impeller (see Fig. 2a). Bohl fails to explicitly teach wherein the bottom disc forming the hub of the impeller forms an interface to a motor and to which the impeller blades are attached or on which they are formed. Note that Bohl does teach (at least implicitly) a means for driving the impeller/fan wheel (see paragraph [0021]) [e.g., the impeller/fan wheel 1 is to be driven in rotation about the axis Z].
However, Lorcher (Figures 1-3, 4b) [emphasis on Fig. 4b] teaches an analogous impeller/fan wheel (see title, abstract), and wherein the corresponding bottom disc (7, 8) forming a hub of the impeller forms an interface (9) to a motor (39) and to which the impeller blades are attached or on which they are formed (see Fig. 1, 6, 6b in conjunction with paragraphs [0021]-[0023], [0056], and [0083]) [e.g., further noting that the aforementioned subject matter relates to a conventional means and/or configuration used to drive an impeller/fan wheel].
As such, in consideration the Bohl and Lorcher are each relevant to at least the same general field(s) of endeavor concerning impellers/fan wheels, impeller blade to disc body design configurations, impeller covers/shrouds, etc., there would clearly be no unexpected result(s)/effect(s) yielded via applying the teachings concerning the motor attachment per Lorcher to other comparable impeller/fan wheel applications, and similarly, one skilled in the art can readily select from various well-known configurations based on certain factors concerning the particular application (e.g., particular means used to drive the impeller), without the exercise of inventive skill.
Additionally, it is well-known to those of ordinary skill and/or commonplace in the art to utilize a motorized impeller/fan wheel in the manner claimed to eliminate the need for an output shaft, thereby achieving lower bearing loads and/or vibration-free operation [e.g., common knowledge in the art].
Regarding claim 6, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl (Figure 2a) further teaches wherein the disc body forms the bottom disc (6).
Regarding claim 7, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl (Figure 2a) further teaches (at least implicitly) wherein the impeller blades each extend over a blade length from the blade leading edge to the blade trailing edge, with the impeller blades being divided into a front portion, a rear portion and a transition portion, the front portion extending from the blade leading edge toward the blade trailing edge, the rear portion, starting from the blade trailing edge, extending toward the blade leading edge, and the transition portion forming a transition between the front portion and the rear portion, and with the impeller blades in the front portion and the rear portion being oppositely [e.g., opposingly] curved over a course between the disc body and the bottom disc (see Fig. 2a in conjunction with paragraph [0039]) [e.g., the blades 8 are clearly illustrated with the aforementioned portions per Fig. 2a, and the aforementioned excerpt further describes the blades as being configurable with either curved forwards or curved backwards blades]; [e.g., the front and back sides of the respective blades are each defined by a distinct surface/portion, and are clearly connected to one another].
Regarding claim 8, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl (Figure 2a) further teaches (at least implicitly) wherein the impeller blades in the front portion and the rear portion are embodied so as to be curved in opposite [e.g., opposing] directions across a connection between a top disc (2) of the disc body and the bottom disc (see Fig. 2a in conjunction with paragraph [0039]) [e.g., the blades 8 are clearly illustrated with the aforementioned portions per Fig. 2a, and the aforementioned excerpt further describes the blades as being configurable with either curved forwards or curved backwards blades].
Regarding claim 9, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl (Figure 2a) further teaches (at least implicitly) wherein the impeller blades are curved in an arc shape (see Fig. 2a in conjunction with paragraph [0039]) [e.g., the blades 8 are clearly illustrated as being curved in an arc shape per Fig. 2a, and the aforementioned excerpt further describes the blades as being configurable with either curved forwards or curved backwards blades].
Regarding claims 10-11, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl (Figure 2a) further teaches (at least implicitly) wherein the front portion and the rear portion extend over at least 5%, particularly over 10-40% of the blade length of the blade length (see Fig. 2a) [e.g., one can reference Fig. 2a to observe that the respective front and rear portions of the blades extend over a range that is at least 5% and/or greater than 10-40% of the blade length].
Regarding claim 12, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl (Figure 2a) further teaches (at least implicitly) wherein the transition portion has (or can have) a continuous progression along the length of the blade (see Fig. 2a in conjunction with paragraph [0035]) [e.g., implicit since the shroud portion 2 is attached to the entire profile of the blades 8].
Regarding claim 13, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl (Figure 2a) further teaches (at least implicitly) wherein the front portion is (or can be) curved toward the rotation axis and the rear portion is curved away from the rotation axis (see Fig. 2a in conjunction with paragraphs [0039]-[0040]).
Regarding claim 15, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl (Figure 2a) further teaches (at least implicitly) wherein the impeller blades extend radially outward and around the rotation axis from the blade leading edge to the blade trailing edge (see Fig. 2a).
Regarding claim 16, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl (Figure 2a) further teaches (at least implicitly) wherein the impeller is a one-piece impeller (implied in view of the impeller being formed and/or illustrated as a single piece) or a diagonal impeller [e.g., an impeller in which the flow channels run diagonally outward] (see Fig. 2a in conjunction with paragraph [0021]).
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over US 20100202887 (Bohl) in view of US 20150316073 (Lorcher) in further view of US 20150316069 (Cocks).
Regarding claim 14, Bohl in view of Lorcher teaches the invention as claimed and as discussed above. Bohl fails to teach wherein the bottom disc has an elliptical cross-section at the radial outer edge portion, so that its radial outer edge runs parallel or substantially parallel to the rotation axis.
However, Cocks (Figures 1-3) teaches an analogous impeller/fan wheel (10) (see title, abstract), and wherein the corresponding bottom disc (14) has an at least generally elliptical cross-section at its radial outer edge portion (36), such that its radial outer edge (38) runs substantially parallel to the rotation axis (20) (see Fig. 3).
As such, in consideration that Cocks and Bohl are each relevant to at least the same general field(s) of endeavor concerning impellers/fan wheels, impeller blade to disc body design configurations, impeller covers/shrouds, etc., there would clearly be no unexpected result(s)/effect(s) yielded via applying the feature(s) of the disc body/bottom disc per Cocks to other comparable impeller/fan wheel applications, and similarly, one skilled in the art can readily select from various well-known configurations based on certain factors concerning the particular application (e.g., mounting location/arrangement, size considerations, space considerations, etc.), without the exercise of inventive skill.
Additionally, Cocks states that the impeller/fan wheel feature(s) is/are configured to accordingly accelerate and turn airflow downward so as to impart an axial vector component on the direction of the airflow (see Fig. 3 in conjunction with paragraph [0016]). To this extent, one of ordinary skill in the art would have further been led (or motivated) to utilize (or adapt) the feature(s) of the disc body per Cocks to other comparable impeller/fan wheel applications, to achieve the same readily foreseeable advantages and/or technical effect(s) as discussed per Cocks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747